Exhibit 10.5

VERASTEM, INC. 

  

Nonstatutory Stock Option Agreement
Granted Under 2012 Incentive Plan 

  

1.Grant of Option. 

  

This agreement (this “Agreement”) evidences the grant by Verastem, Inc. a
Delaware corporation (the “Company”), on [_____] (the “Grant Date”) to [_____],
an employee, consultant and/or director of the Company (the “Participant”), of
an option to purchase, in whole or in part, on the terms provided herein and in
the Company’s 2012 Incentive Plan (the “Plan”), a total of [_____] shares (the
“Shares”) of common stock, $0.0001 par value per share, of the Company (“Common
Stock”) at $[_____] per Share.  Unless earlier terminated, this option shall
expire at 5:00 p.m., Eastern time, on [_____] (the “Final Exercise Date”). 

  

It is intended that the option evidenced by this Agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms. 

  

2.Vesting Schedule. 

  

This option will become exercisable (“vest”) as to [_____]% of the Shares on
[_____], provided that the Participant continues to serve as an employee,
consultant and/or director of the Company on each such vesting date.   For
purposes of this Agreement, “Vesting Commencement Date” shall mean [_____]. 

  

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or under the terms of the Plan.

  

3.Exercise of Option. 

  

(a)           Form of Exercise.  Each election to exercise this option shall be
effected by a writing signed by the Participant (whether in the form attached
hereto as Exhibit A or in electronic form) and accompanied by payment in full in
the manner provided in the Plan.  The Participant may purchase less than the
number of Shares covered hereby, provided that no partial exercise of this
option may be for any fractional share. 

  

(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,

 




officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”). 

  

(c)           Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation. 

  

(d)           Exercise Period Upon Death or Disability.  If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date. 

  

(e)           Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment or other service relationship with the Company is
terminated by the Company for Cause (as defined below), the right to exercise
this option shall terminate immediately upon the effective date of such
termination of employment or other service relationship.  If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment or other service relationship by the Company for Cause,
and the effective date of such termination is subsequent to the date of the
delivery of such notice, the right to exercise this option shall be suspended
from the time of the delivery of such notice until the earlier of (i) such time
as it is determined or otherwise agreed that the Participant’s employment  or
other service relationship shall not be terminated for Cause as provided in such
notice or (ii) the effective date of such termination of employment or other
service relationship (in which case the right to exercise this option shall,
pursuant to the preceding sentence, terminate immediately upon the effective
date of such termination of employment or other service relationship).  If the
Participant is party to an employment, consulting or severance agreement with
the Company that contains a definition of “cause” for termination of employment
or other service relationship, “Cause” shall have the meaning ascribed to such
term in such agreement.  Otherwise, “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment or other service relationship
shall be considered to have been terminated for “Cause” if the

-2-




Company determines, within 30 days after the Participant’s resignation, that
termination for Cause was warranted. 

  

4.Change of Control. 

  

Notwithstanding anything to the contrary in this Agreement, in the event of a
Change of Control, this option, to the extent outstanding and unvested
immediately prior to such Change of Control, will become fully vested and
exercisable immediately prior to (and subject to the consummation of) such
Change of Control.

  

For purposes of this Agreement, “Change of Control” shall mean (i) the
acquisition of beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly by any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) of securities of the Company representing a
majority or more of the combined voting power of the Company’s then outstanding
securities, other than an acquisition of securities for investment purposes
pursuant to a bona fide financing of the Company; (ii) a merger or consolidation
of the Company with any other corporation in which the holders of the voting
securities of the Company prior to the merger or consolidation do not own more
than 50% of the total voting securities of the surviving corporation; or (iii)
the sale or disposition by the Company of all or substantially all of the
Company’s assets other than a sale or disposition of assets to an affiliate of
the Company or a holder of securities of the Company. 

  

5.Withholding. 

  

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option. 

  

6.Transfer Restrictions. 

  

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order, and, during the lifetime of the Participant, this
option shall be exercisable only by the Participant.

  

7.Provisions of the Plan. 

 

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings provided for them in the Plan. 

  

[Remainder of Page Intentionally Left Blank.] 

  

  



-3-



Exhibit 10.5

  IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

 

 

VERASTEM, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Incentive Plan.

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO NONSTATUTORY STOCK OPTION AGREEMENT



 




Exhibit A

NOTICE OF STOCK OPTION EXERCISE

Date: ____________

 

Verastem, Inc.
117 Kendrick Street, Suite 500
Needham, MA 02494

Attention:  Treasurer

   

Dear Sir or Madam:

I  am the holder of a Nonstatutory Stock Option granted to me under the
Verastem, Inc. 2012 Incentive Plan on __________ for the purchase of __________
shares of Common Stock of the Company at a purchase price of $__________ per
share.

I hereby exercise my option to purchase _________ shares of Common Stock, for
which I have enclosed __________ in the amount of ________.  Please register my
stock certificate as follows:

Name(s):

_______________________

Address:

_______________________

Tax I.D. #:

_______________________

 

 

 

Very truly yours,

 

_____________________________

(Signature)

 

-5-

